t c memo united_states tax_court william e johnson petitioner v commissioner of internal revenue respondent docket no filed date william e johnson pro_se mary a waters for respondent memorandum opinion wells judge respondent determined a dollar_figure deficiency in income_tax for petitioner’s taxable_year the issue we must decide is whether certain expenses claimed by petitioner are deductible as alimony under sec_71 and sec_215 unless otherwise indicated all section references are to the internal_revenue_code as amended background at the time of filing the petition in the instant case petitioner resided in chesapeake virginia petitioner and his former spouse were under an order pendente lite of the circuit_court of the city of chesapeake virginia divorce court from date until the final divorce decree was issued on date the order pendente lite provided inter alia as follows that william edmund johnson the defendant petitioner shall pay the sum of dollar_figure to the plaintiff his former spouse commencing date and continuing in a like sum on the first and fifteenth of each month thereafter as temporary child_support the total sum being dollar_figure per month that the defendant shall have exclusive possession of the marital premises during the pendency of this cause and the defendant shall be responsible for all mortgage payments due on said premises during the pendency of this cause that plaintiff and defendant be and each hereby are restrained from selling conveying transferring mortgaging or otherwise disposing of any of their property without further order of this court in order that said property may be forthcoming to meet any decree which the court may enter herein the order pendente lite further ordered temporary spousal support is reserved and that defendant shall continue existing medical insurance coverage pursuant to a divorce decree entered date divorce decree petitioner was ordered to pay dollar_figure per month in child_support and to maintain medical insurance for the minor children the divorce decree did not order petitioner to maintain medical insurance for his former spouse pursuant to virginia law the divorce decree designated the marital residence petitioner’s thrift_savings_plan valued at dollar_figure and petitioner’s civil service retirement_plan as marital property and granted petitioner’s former spouse a 50-percent interest in the marital property the divorce decree further ordered that dollar_figure was to be transferred immediately from petitioner’s thrift_savings_plan into the sole name of petitioner’s former spouse regarding petitioner’s civil service retirement_plan the divorce decree ordered the following the plaintiff is hereby awarded fifty percent of the marital share of the defendant’s petitioner’s pension acquired through his employment with the united_states government civil service_department of the navy the plaintiff sic share of retirement shall be calculated using a fraction where the numerator shall be representing the number of years of the marriage and the denominator shall be the total number of years during which creditable retirement benefits were acquired by the defendant times fifty percent petitioner timely filed a tax_return for his taxable_year characterizing on that return dollar_figure as deductible_alimony 1the thrift_savings_plan had a gross value of dollar_figure less dollar_figure borrowed from the plan to pay off the mortgage on the marital residence less dollar_figure borrowed from the plan to pay off the mortgage on other marital property for a net value of dollar_figure expenses in a letter dated date respondent informed petitioner that respondent was examining petitioner’ sec_2002 tax_return and requested that petitioner provide additional documentation to support the claimed dollar_figure alimony deduction during date petitioner sent respondent a letter in which he stated that the following payments were deductible_alimony expenses payment to thrift_savings_plan government pension_plan medical insurance homeowner’s insurance amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure1 1we note that this amount is greater than the dollar_figure deduction claimed by petitioner on hi sec_2002 tax_return this inconsistency is of no consequence because we find for reasons stated below that petitioner is not entitled to deduct any of the claimed expenses as alimony on date respondent sent petitioner a notice_of_deficiency disallowing petitioner’s dollar_figure alimony deduction resulting in a dollar_figure deficiency for taxable_year respondent did not determine any additions to tax or penalties petitioner timely petitioned this court discussion whether a payment is characterized as a property settlement or alimony determines whether such payment is deductible by the payor spouse payments representing a division of marital property are not deductible by the payor spouse and are not includable in income by the payee spouse see sec_1041 on the other hand individuals are allowed a deduction equal to alimony or separate_maintenance payments made during the taxable_year sec_215 alimony or separate_maintenance payments are defined in sec_71 and must be included in the gross_income of the recipient under sec_71 sec_215 an alimony_or_separate_maintenance_payment is any payment in cash if a such payment is received by or on behalf of a former spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not state that the payment is not includable in income under sec_71 and not allowable as a deduction under sec_215 c the payee and payor spouses are not members of the same household at the time of the payment and d there is no liability to make any such payments after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 a - d the test under sec_71 is conjunctive a payment is deductible a sec_2a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or any written instrument incident to such decree b a written_separation_agreement or c a decree not described in a requiring a spouse to make payments for the support or maintenance of the other spouse sec_71 a - c alimony only if all four requirements of sec_71 are present see jaffe v commissioner tcmemo_1999_196 payments not made under_a_divorce_or_separation_instrument may not be deducted by the payor spouse see 55_tc_1134 we decide the instant case on the record without regard to the burden_of_proof or sec_7491 petitioner contends that his payments to his thrift_savings_plan are deductible for the following reasons from the divorce instrument the thrift_savings_plan tsp portion of petitioner’s retirement was composed of a deferred_compensation of dollar_figure with a loan payoff debt of dollar_figure the court allotted fifty percent interest sic in the deferred_compensation plan to spouse former spouse clearly this represents dollar_figure of deferred_compensation with dollar_figure of loan payoff debt that are spouse former spouse’s interest when deferred_compensation is withdrawn from a deferred_compensation plan it is taxable_income in the year it is withdrawn dollar_figure being deferred_compensation when withdrawn must be reported on former spouse’s tax_return dollar_figure going to pay a loan would be considered a withdrawal of deferred_compensation for income_tax purposes the divorce instrument does direct petitioner to pay off the loan portion the petitioner is the only person eligible to payoff the debt according to tsp rules therefore transfer of the former spouse’s portion of the loan is only accomplished through payments of the petitioner the former spouse’s debt is being paid off and these payments are a form of income to the former spouse sec_71 provides that the term ‘alimony or separate_maintenance payment’ means ‘any payment’ in cash if such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument were it not for the divorce instrument this circumstance would not occur note that sec_71 provides nowhere therein that the payment actually be required we understand petitioner to be contending that even though the divorce court designated petitioner’s thrift_savings_plan as marital property and awarded petitioner’s former spouse a percent interest in the thrift_savings_plan petitioner is the only person who can pay off a loan against the plan pursuant to the thrift_savings_plan rules and therefore because petitioner is paying off his former spouse’s 50-percent interest in the loan against the thrift_savings_plan that payment is deductible_alimony respondent contends that the interest in the thrift_savings_plan allotted to petitioner’s former spouse is merely a property settlement not deductible_alimony we agree with respondent the divorce decree stated that the thrift_savings_plan was marital property and granted petitioner’s former spouse a percent interest by repaying the loan petitioner does not make alimony payments petitioner’s former spouse received her share of the thrift_savings_plan through an outright transfer what remains in the plan is petitioner’s and is burdened with the whole of the outstanding loans as petitioner pays down these loans the net value of his share increases and inures to hi sec_3contrary to petitioner’s assertions we found no specific order in the divorce decree directing petitioner to pay off the loan against the thrift_savings_plan benefit not his former spouse’s accordingly we hold that petitioner’s payments to his thrift_savings_plan are not deductible_alimony similarly petitioner contends that his contributions to his retirement_plan are deductible_alimony payments petitioner contends that because he must contribute to his retirement_plan and because creditable benefits continue to accrue after the marriage he essentially is being forced to make alimony payments petitioner further contends that the formula set forth in the divorce decree is incorrect because it does not fix the number of years of creditable benefits and that wages are not property respondent argues that the interest in the retirement_plan allotted to petitioner’s former spouse is part of the property settlement we agree with respondent petitioner fails to understand the function of the formula set forth in the divorce decree the divorce decree provides as follows the plaintiff sic share of retirement shall be calculated using a fraction where the numerator shall be representing the number of years of the marriage and the denominator shall be the total number of years during which creditable retirement benefits were acquired by the defendant times fifty percent the total number of years of creditable benefits years_of_service does not have to be fixed that is the purpose of numerator years the duration of the marriage the numerator in the equation limits the percentage of the funds to be paid to petitioner’s former spouse when distributions are made from the plan in the future the formula merely fixes the share of retirement_funds that is to be allotted to petitioner’s former spouse accordingly we hold that petitioner’s contributions to his government retirement_plan are not deductible_alimony payments additionally petitioner contends that he may deduct medical insurance payments because the order pendente lite directed him to maintain medical coverage which was in effect during the entire taxable_year petitioner contends that he elected his coverage during the open enrollment period at the end of and that his election was effective for at trial petitioner testified as follows regarding the manner in which he calculated the amount of the deduction for medical insurance when i determined my taxes i went ahead and put in half of what i paid for medical insurance because i figured i am half she’s half she also had custody of the children so i looked at that as making the difference between family plan and single_plan would have given me a bigger value but at the time i didn’t pay attention to the difference i just took half prorated it for the year i put that in as alimony per the example in the irs publication i was under court order to provide the insurance respondent contends that while the order pendente lite ordered petitioner to maintain existing medical coverage the order was superseded by the date divorce decree which ordered petitioner to maintain medical insurance for the minor children but did not mention petitioner’s former spouse respondent further contends that petitioner could have purchased separate insurance for the children without violating the divorce decree and that it was petitioner’s voluntary decision to continue existing coverage which included his former spouse we believe petitioner’s testimony that he could not change his insurance coverage after he elected hi sec_2002 plan during the open enrollment period in late the fact that he could not elect another plan however does not mean half of all the medical insurance payments made by petitioner during taxable_year is deductible_alimony there still must be an order directing petitioner to make the payments see taylor v commissioner supra pincite stating alimony is confined to situations where there is a written_agreement or court decree requiring certain payments to be made the date order pendente lite provided that the defendant shall continue existing medical insurance coverage the date divorce decree stated this decree supplants the provisions of all prior decrees or orders entered in this cause and all obligations imposed thereby which are still executory are hereby discharged the divorce decree did not order petitioner to maintain medical insurance for his former spouse the divorce decree only stated defendant shall maintain medical insurance for the use and benefit of the minor children of the parties accordingly petitioner would be entitled to a deduction for only medical insurance payments covering his former spouse made during the first months of taxable_year ie the period covered by the order pendente lite although we conclude that petitioner would be entitled to deduct a portion of his medical insurance payments made during the first months of taxable_year as alimony petitioner did not produce any documentary_evidence substantiating the amounts paid for his former spouse’s medical insurance petitioner’s testimony at trial regarding how he calculated his deduction for medical insurance was a rough estimate of what petitioner believed his deduction should be petitioner however did not substantiate the payments made on behalf of his former spouse accordingly we hold that petitioner may not deduct the amounts he claimed for his former spouse’s medical insurance petitioner contends that he may deduct the homeowner’s insurance payments because under the order pendente lite he was obligated to make all mortgage payments on the marital home that petitioner and his former spouse were each restrained from selling conveying mortgaging or otherwise disposing of so that the property would be available to satisfy any decree the divorce court might later enter in essence petitioner argues that the order pendente lite’s direction not to sell mortgage or dispose_of any marital property is tantamount to an order to insure the marital home so that the home would remain available to satisfy any later divorce decree respondent contends that the language in the order pendente lite is not an express directive to make homeowner’s insurance payments we agree with respondent a taxpayer may not deduct specific payments as alimony absent a divorce_or_separation_instrument requiring such payments see taylor v commissioner supra pincite petitioner invites us to read a command into the order pendente lite that is not contained in the order while we agree that a prudent homeowner might purchase insurance to protect his residence that does not automatically qualify the homeowner’s insurance payments as deductible_alimony expenses because the order pendente lite did not expressly direct petitioner to make homeowner’s insurance payments we hold that petitioner may not deduct the payments as alimony based on the foregoing we hold that petitioner’s payments to his thrift_savings_plan retirement_plan medical insurance carrier and homeowner’s insurance carrier were not deductible_alimony expenses for taxable_year we have considered all 4we note that the regulations permit cash payments to a third party on behalf of the other spouse to qualify as alimony provided such payments are under the terms of the divorce_or_separation_instrument sec_1_71-1t q a-6 temporary income_tax regs fed reg date of petitioner’s contentions to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
